Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of the prior art of the record do not disclose bold claimed elements of “An electronic device comprising: a housing including: a front plate; a rear plate facing a direction opposite a direction faced by the front plate; and a side member formed integrally with the rear plate and surrounding a space between the front plate and the rear plate, wherein a substantial portion of the rear plate and the side member is formed of an electrically conductive member, and wherein the rear plate and the side member include: a slit extending from a first portion of the side member to a third portion of the side member through a second portion of the rear plate, thereby dividing the substantial portion of the rear plate and the side member into two portions, and an insulating material filling the slit; a display exposed through the front plate; a polymer structure 440 (Figure 8) positioned to contact with at least one portion of the first portion, at least a portion of the second portion, and at least a portion of the slit; and at least one conductive piece 450 (Figure 8) at least partially embedded on the polymer structure” in independent claim 1.
KIM et al. US patent # 11,233,312 B2 discloses only in Figures 3, 4, 6A-6B, 7, 13-17 and associated text.
KIM is silent in said bold elements in said independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-15 are allowed.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649